Citation Nr: 0527282	
Decision Date: 10/07/05    Archive Date: 10/17/05

DOCKET NO.  02-12 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for heart condition.

3.  Entitlement to service connection for high cholesterol.

4.  Entitlement to service connection for pes planus.

5.  Evaluation of mechanical low back pain, rated as 10 
percent disabling prior to October 23, 2002.

6.  Evaluation of mechanical low back pain, rated as 20 
percent disabling from October 23, 2002.

7.  Evaluation of pancreatitis, removal of gall bladder, 
rated as noncompensable prior to March 12, 2001.

8.  Evaluation of pancreatitis, removal of gall bladder, 
rated as 10 percent disabling from March 12, 2001.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from June 1979 to October 
2000.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  

The January 2001 rating decision denied service connection 
for pancreatitis and granted service connection for removal 
of gall bladder and assigned it a noncompensable rating 
effective from October 2000.  The veteran appealed the rating 
of the gall bladder and the denial of service connection for 
pancreatitis.  The RO granted service connection for 
pancreatitis in February 2004.  Accordingly, the issue of 
service connection for pancreatitis is no longer on appeal.  
The RO rated pancreatitis with removal of gall bladder as 
noncompensable prior to March 12, 2001, and as 10 percent 
disabling from March 12, 2001.  In addition, the January 2001 
rating decision assigned a 10 percent rating for mechanical 
low back pain.  A February 2004 rating decision assigned a 20 
percent rating for mechanical low back pain, effective from 
October 23, 2002.  Although higher ratings have been assigned 
for mechanical low back pain and for pancreatitis with 
removal of gallbladder, the evaluation of these disabilities 
remains before the Board on appeal.  Cf. AB v. Brown, 6 Vet. 
App. 35 (1993) (where a claimant has filed a notice of 
disagreement as to an RO decision assigning a particular 
rating, a subsequent RO decision assigning a higher rating, 
but less than the maximum available benefit, does not 
abrogate the pending appeal).


FINDINGS OF FACT

1.  The veteran does not have hypertension.

2.  Heart disease including arterial disease was not manifest 
in service and is unrelated to service.  

3.  Arterial disease was first manifest more than 1 year 
after service separation.

4.  Chronic high cholesterol and disability from high 
cholesterol are not shown.

5.  Pes planus was clearly and unmistakably noted on service 
enlistment examination.  

6.  Pes planus did not undergo an increase in severity during 
service.  

7.  Mechanical low back pain is manifest by no more than 
slight lumbar spine limitation of motion prior to October 23, 
2002.

8.  Mechanical low back pain is manifest by no more than 
moderate lumbar spine limitation of motion from October 23, 
2002.

9.  Forward flexion of the thoracolumbar spine is not limited 
to 30 degrees or less and ankylosis of the entire 
thoracolumbar spine is not present from October 23, 2002.

10.  Pancreatitis with removal of gall bladder was 
asymptomatic prior to March 12, 2001. 

11.  Pancreatitis with removal of gall bladder is consistent 
with no more than mild pancreatitis from March 12, 2001.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by service 
and cardiovascular-renal disease, including hypertension, may 
not be presumed to have been incurred or aggravated in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

2.  Heart disease was not incurred in or aggravated by 
service and arteriosclerosis may not be presumed to have been 
incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2004).  

3.  High cholesterol was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2004).

4.  Pes planus clearly and unmistakably existed prior to 
service and was not aggravated by service.  38 U.S.C.A. 
§§ 1110, 1111, 1131, 1153 (West 2002); 38 C.F.R. § 3.306 
(2004).

5.  The criteria for a disability rating in excess of 10 
percent for mechanical low back pain prior to October 23, 
2002, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.71a, Diagnostic Code 5292 
(2003).

6.  The criteria for a disability rating in excess of 20 
percent for mechanical low back pain from October 23, 2002, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321, 4.71a, Diagnostic Code 5237 (2004).

7.  The criteria for a compensable disability rating for 
pancreatitis, removal of gall bladder prior to March 12, 2001 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321, 4.114, Diagnostic Code 7318, 7347 (2004).

8.  The criteria for a disability rating in excess of 10 
percent for pancreatitis, removal of gall bladder from March 
12, 2001 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.114, Diagnostic Code 7318, 7347 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection claims

Service connection may be granted when it is shown that there 
is disability present which was the result of disease or 
injury which was incurred or aggravated in service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2004).  
Service connection may be established for any disease 
diagnosed after discharge when all of the evidence including 
that pertinent to service establishes that it was incurred in 
service.  38 C.F.R. § 3.303.

Arteriosclerosis or cardiovascular-renal disease, including 
hypertension, may be presumed to have been incurred in 
service if it is manifest to a degree of 10 percent within 
one year of discharge from service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2004).

The veteran does not assert that claimed disabilities were 
incurred in combat.  Thus, 38 U.S.C.A. § 1154(b) is not for 
application.

Hypertension and heart condition

Neither hypertension nor heart disease was diagnosed in 
service.  The veteran had evaluations and testing for 
symptoms, including chest pain, in service, but neither 
hypertension nor heart disease was diagnosed.  A blood 
pressure of 150/94 was found on service evaluation in January 
2000, but the health care provider did not diagnose 
hypertension.  The veteran's service retirement examination 
physical in June 2000 revealed a normal clinical evaluation 
of his heart and vascular system.  His blood pressure was 
122/84.  A chest X-ray was normal in June 2000.  In October 
2000, a 5 day blood pressure check was performed.  The blood 
pressures were 142/98 and 140/99 the first day, 134/88 and 
138/88 the second, 137/80 and 120/86 the third, 124/94 and 
136/93 the fourth, and 123/85 and 140/86 the fifth.  Follow-
up thereafter at the end of October noted a blood pressure 
reading of 141/96.  None of these records contain a diagnosis 
of hypertension.  In addition, these blood pressure readings 
do not meet the definition of hypertension at 
38 C.F.R. § 4.104 (Note 1 following Diagnostic Code 7101), 
which indicates that hypertension must be confirmed by 
readings taken on 2 or more times on at least 3 different 
days.  The diastolic blood pressure must be predominantly 90 
or greater.  

The VA examiner in December 2000 found the veteran's blood 
pressure to be 134/80, 139/96, and 136/82, and reported a 
diagnosis of history of borderline high blood pressure, 
resolved with watching diet.  A treatment note dated in April 
2002 contains an assessment of hypertension, but only 1 blood 
pressure reading was taken.  That treatment note seems to 
indicate that the veteran was to have a 5 day blood pressure 
check, but there is no evidence of such a subsequent blood 
pressure check.  Even if the Board were to concede that this 
one assessment is satisfactory evidence of current 
hypertension, however, the claim must fail because 
hypertension is not related to service by any competent 
evidence, was first shown more than a year after service, and 
was not manifest to a compensable degree within 1 year of 
separation.  Moreover, the veteran's blood pressure was 
126/84 on evaluation in July 2002.  A chest X-ray was normal 
in September 2002, and, as late as 2005, hemodynamic studies 
revealed a normal hemodynamic response to exercise, and no 
systemic hypertension.  While there are other reports showing 
diastolic blood pressure readings of 90 or more, including 
during service, diastolic blood pressure readings of 
predominantly 90 or greater are not shown.

In the absence of a diagnosis of hypertension meeting the 
requirements of 38 C.F.R. § 4.104, Diagnostic Code 7101, Note 
(1), the Board concludes that the veteran does not have 
current hypertension disability and that service connection 
for hypertension is not warranted.  

Concerning heart disease, besides the normal heart found on 
service discharge examination in June 2000 and the blood 
pressure studies in October 2000, the veteran had had a 
negative treadmill test in service in March 1987.  He was 
seen for chest pain in July 1998 and he had a regular rate 
and rhythm without murmurs, rubs, or gallops.  The examiner 
stated that there was no evidence for subaortic stenosis or 
aortic stenosis on physical examination.  His cardiovascular 
examination in September 1998 revealed a regular rate and 
rhythm with no murmurs, gallops, or rubs.  He was evaluated 
for chest pain in October 1998 and had a regular cardiac rate 
and rhythm, and the assessment was chest pain, probably 
noncardiac in origin.  

He had a negative exercise treadmill test in November 1998 
after complaining of chest pain.  According to a January 2000 
cardiac imaging report, he had reported having symptoms in 
service suggestive of angina, but the cardiac imaging was 
normal in January 2000 as was an electrocardiogram just 
before it.  His heart was normal on service retirement 
examination in June 2000 as was a chest X-ray.  On VA 
examination in December 2000, he reported a history of high 
blood pressure and chest pain, and the examination revealed a 
regular rate and rhythm without murmurs, gallops, or rubs.  
Peripheral pulses were present without bruits.  He had a 
blood pressure of 164/105 on evaluation in March 2001.  In 
July 2002, he had normal heart sounds.  

The veteran was clinically negative for myocardial ischemia 
in January 2003 and had an exercise electrocardiogram which 
was negative for myocardial ischemia.  An excellent exercise 
capacity was reported.  The report of an April 2005 exercise 
tolerance test contains impressions of clinically positive 
for ischemia, and a stress electrocardiogram suggestive of 
ischemia.  Coronary angiography in May 2005 revealed mild 
diffuse arterial disease.  The first evidence of heart 
disease is arterial disease that was not manifest in service 
or to a compensable degree within 1 year of service 
discharge.  The claim for service connection for heart 
disease must be denied because -- while there is current 
evidence of arterial disease -- there was no evidence of such 
disease in service or to a compensable degree within the 
initial post-service year, and there is no competent medical 
evidence of record that relates the arterial disease, which 
was first shown in 2005, to any disease, injury, or incident 
during active military service.  

The veteran feels that service connection is warranted for 
hypertension and heart disease.  However, as a layperson, his 
opinions on medical matters such as diagnosis and causation 
of hypertension and heart conditions are not competent 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); Grottveit v. Derwinski, 5 Vet. App. 91, 93 (1993).   

High cholesterol

High cholesterol is shown in service in December 1999 and 
June 2000.  High cholesterol is also reported post-service in 
April 2002 and February and April 2003.  More recently, 
cholesterol was 157 in May 2005, when the upper range was 
listed as 200.  Even if it is conceded that the veteran 
currently has high blood cholesterol, however, service 
connection cannot be granted for this condition.

High cholesterol is also referred to as hypercholesterolemia 
or hyperlipidemia. Hypercholesterolemia is an "excess of 
cholesterol in the blood." DORLAND'S ILLUSTRATED MEDICAL 
DICTIONARY 792 (28th ed. 1994). Hyperlipidemia is "a general 
term for elevated concentrations of any or all of the lipids 
in the plasma, including hypertriglyceridemia, 
hypercholesterolemia etc." Id. at 795.

As noted above, service connection can only be granted for a 
disability resulting from disease or injury. High cholesterol 
is a laboratory finding. It is not a disability for which 
service connection can be granted. The only manifestation is 
in the laboratory test results.  Moreover, there are no 
symptoms, clinical findings or other manifestations, or any 
deficits in bodily functioning associated with this 
laboratory finding. As such, it is not a disability within 
the meaning of the law granting compensation benefits.

The Board concludes that chronic high cholesterol is not 
present but that, even if it is, the record does not contain 
competent evidence of disability from high cholesterol.  In 
the absence of proof of a current disability from high 
cholesterol, service connection for high cholesterol is not 
warranted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 43-144 
(1992).

Pes planus

On service enlistment examination in February 1979, the 
veteran denied having or having had foot trouble.  Clinical 
evaluation of the feet was abnormal.  Mild pes planus was 
noted.  No treatment or complaints concerning pes planus are 
shown in service.  On service retirement examination in June 
2000, the veteran indicated that he did not have past or 
current foot trouble.  Mild asymptomatic pes planus was 
found.  In December 2000, he gave a history of flat feet and 
stated that he used to do a lot of running.  He had no motor 
or sensory deficit on examination.  The diagnosis was mild 
degree of flat feet with no other abnormality.  

After service, in February 2001, the veteran reported that 
his feet have fallen as a result of 10 years in the infantry 
doing numerous road marches, and that his feet get sore and 
that there are sore spots constantly on his feet.  In July 
2002, his musculoskeletal and neurological were grossly 
normal.  In October 2002, the veteran denied any muscle joint 
pain, weakness, or limited movement.  He was in no acute 
distress and his extremities had no weakness and 5/5 strength 
and the assessment was a mild degree of flat feet 
bilaterally.  In June 2003, examination revealed him to be 
well developed, in no acute distress, and to have 5/5 motor 
strength in all myotomes tested in the bilateral lower 
extremities.  

Pursuant to 38 U.S.C.A. § 1137, the provisions of 
38 U.S.C.A. § 1111 are applicable because the veteran served 
after December 31, 1946.  The provisions of 
38 U.S.C.A. § 1111 indicate that every veteran shall be taken 
to have been in sound condition when examined, accepted, and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at the time of the examination, acceptance, 
or enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  The Board also notes that there is a General 
Counsel Opinion on the matter of rebutting the presumption of 
sound condition on service entrance.  See VAOPGCPREC 3-2003 
(July 16, 2003).

The Board finds that the veteran is not entitled to the 
presumption of soundness on service entrance because his pes 
planus was clinically noted by an examiner on service 
entrance examination.  38 U.S.C.A. § 1111.  The presumption 
of soundness attaches when disorders such as pes planus are 
not noted at the time of the entrance examination.  Id.  The 
service enlistment examiner indicated in the clinical 
evaluation section of the examination report that the feet 
were abnormal and noted that the veteran had mild pes planus.  

Since a preexisting mild pes planus disorder was noted upon 
entry into service, the burden falls upon the veteran to 
establish aggravation of the disorder.  Jensen v. Brown, 19 
F.3d 1413, 1417 (Fed. Cir. 1994).  

Under 38 U.S.C.A. § 1153, a preexisting injury or disease 
will be considered to have been aggravated by service where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestation of the disability prior to, during and 
subsequent to service.  Due regard will be given the places, 
types, and circumstances of service and particular 
consideration will be accorded to combat duty and other 
hardships of service.  The development of symptomatic 
manifestations of a preexisting disease or injury during or 
proximately following action with the enemy will establish 
aggravation of a disability.  38 C.F.R. § 3.306 (2004).  

There is no indication from the veteran, or in any of his 
records, that he was in combat.  Moreover, he has not alleged 
that he developed symptomatic manifestations during or 
proximately following action with the enemy.  We conclude 
that his statement that he was in the infantry for 10 years 
and did numerous road marches do not trigger the provisions 
of 38 C.F.R. § 3.306 which provide that aggravation is 
established by the development of symptomatic manifestations 
during or proximately following action with the enemy.

What we are left with is a showing of mild pes planus on 
service entrance with a history denying foot trouble; no 
allegations or indications of treatment in service; no 
satisfactory evidence of symptoms in service; a showing of 
mild asymptomatic pes planus on service retirement 
examination with a contemporaneous denial then of past or 
current history of foot trouble; mild flat feet on VA 
examination in December 2000, and an unsubstantiated 
statement from the veteran that his arches have fallen and 
that his feet get sore and have sore spots constantly.  

Under these circumstances, we conclude that there was no 
aggravation in service.  No in-service symptoms are alleged 
and his service retirement examination report of no history 
of foot trouble then or in the past is probative evidence 
that there were no symptoms in service.  Furthermore, he 
started service with mild pes planus with no history of foot 
trouble and ended service in the same status according to the 
probative evidence.  The probative post-service evidence 
establishes mild flat feet; normal musculoskeletal, 
development, and strength status; and no acute distress.  The 
Board finds that there was not an increase in the severity of 
the disability during or as a result of service and that 
there was no aggravation.  

The Board acknowledges that the Court, in Falzone v. Brown, 8 
Vet. App. 398, 403 (1995), indicated pes planus is the type 
of condition that lends itself to observation by a layperson, 
and that statements concerning continuity of symptomatology 
(pain) are competent because they relate to an observable 
condition.  Nonetheless, the veteran's post-service statement 
that his feet had flattened due to numerous road marches 
during his 10 years of infantry service is not satisfactory 
evidence of worsening as they are unsupported by the 
competent medical evidence of record.  Numerous probative 
medical records are contradictory to the existence of 
worsening and symptomatology of pes planus during military 
service.  Particularly probative is the service retirement 
examination report, in which the veteran denied past or 
current foot trouble.

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).

Disability ratings

Disability ratings are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Separate diagnostic 
codes identify the various disabilities.  38 C.F.R. Part 4.  

Once all pertinent evidence is assembled, a determination as 
to whether the preponderance of the evidence favors, or is 
against, the claim must be made. See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 4.3 (2004); Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  If the evidence is in support of 
the claim or is in equal balance, the claim is allowed.  Id.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7 (2004).

In every instance where the schedule does not provide a zero 
percent evaluation for a Diagnostic Code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

In cases where, as here, the veteran appeals the initial 
disability percentage assigned, the Board's adjudication on 
appeal could result in the assignment of different rating 
percentages ("staged" ratings) as evidence warrants.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In this 
case, subsequent rating action resulting in an increased 
rating of 20 percent from October 23, 2002, for the back 
disability and 10 percent for the pancreatitis with removal 
of gallbladder.  The issue for the Board is whether the 
evidence warrants assignment of an even higher single-
percentage or staged rating, whichever is warranted, from the 
date of the filing of the original service connection claim 
(August 2000) in each instance.  After consideration of all 
the evidence of record, the Board concludes that the staged 
ratings, as assigned by the RO, are warranted, but that 
further staged ratings are not supported by the evidence of 
record.

Evaluation of mechanical low back pain

Pertinent criteria

As the regulations pertaining to spine disorders were revised 
during the pendency of the veteran's claim for a higher 
rating, the claimant is entitled to the application of the 
version of the regulation that is more favorable to the 
claimant from the effective date of the new criteria, but 
only the former criteria are to be applied for the period 
prior to the effective date of the new criteria.  VAOPGCPREC 
3-2000.  

The provisions of 38 C.F.R. § 4.40 indicate that disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  It is essential 
that the examination on which ratings are based adequately 
portray the anatomical damage, and the functional loss, with 
respect to all these elements.  The functional loss may be 
due to absence of part, or all, of the necessary bones, 
joints and muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  A little used part 
of the musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, the condition of 
the skin, absence of normal callosity or the like.

The provisions of 38 C.F.R. § 4.45 indicate that as regards 
the joints the factors of disability reside in reductions of 
their normal excursion of movements in different planes. 
Inquiry will be directed to these considerations: (a) Less 
movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.). 
(b) More movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.). (c) 
Weakened movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.). (d) 
Excess fatigability. (e) Incoordination, impaired ability to 
execute skilled movements smoothly. (f) Pain on movement, 
swelling, deformity or atrophy of disuse. Instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.

For the rating criteria in effect prior to September 26, 
2003, Diagnostic Code 5292 provided that limitation of motion 
of the lumbar segment of the spine is rated 10 percent when 
slight, 20 percent when moderate, and 40 percent when severe.  
See 38 C.F.R. Part 4, § 4.71a, Diagnostic Code 5292 (2002).  
Diagnostic Code 5295, lumbosacral strain, provided a 10 
percent rating with characteristic pain on motion.  It 
provided a 20 percent rating if there is muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in a standing position.  Severe lumbosacral 
strain with listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion is given a 40 percent rating.  See 38 C.F.R. Part 4 
§ 4.71a, Diagnostic Code 5295 (2002). 

Pertinent revisions to the rating schedule took place 
effective September 26, 2003.  See 68 Fed. Reg. 51454-51458 
(Aug. 27, 2003), 38 C.F.R. § 4.71a, Diagnostic Codes 5235-
5243 (2004).  The General Rating Formula for Diseases and 
Injuries of the Spine now provides as follows:

(For diagnostic codes 5235 to 5243 unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes):

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease 
Unfavorable ankylosis of the entire 
spine.........................................100 
Unfavorable ankylosis of the entire thoracolumbar spine 
.....................50 Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar 
spine........................................................
.........40 
Forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical 
spine........................................................
............30 
Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal 
kyphosis..............................20 
Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion 
of the cervical spine greater than 30 degrees but not greater 
than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the 
height......................................................1
0

Note 1 provides that associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, should be evaluated separately, under an 
appropriate diagnostic code.  Id.

Note 2 provides that for VA compensation purposes, normal 
forward flexion of the cervical spine is zero to 45 degrees, 
extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees.  Normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, extension is 
zero to 30 degrees, left and right lateral flexion are zero 
to 30 degrees, and left and right lateral rotation are zero 
to 30 degrees. The combined range of motion refers to the sum 
of the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation. The normal 
combined range of motion of the cervical spine is 340 degrees 
and of the thoracolumbar spine is 240 degrees. The normal 
ranges of motion for each component of spinal motion provided 
in this note are the maximum that can be used for calculation 
of the combined range of motion. Id.

Note 3 provides that in exceptional cases, an examiner may 
state that because of age, body habitus, neurologic disease, 
or other factors not the result of disease or injury of the 
spine, the range of motion of the spine in a particular 
individual should be considered normal for that individual, 
even though it does not conform to the normal range of motion 
stated in Note 2. Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  Id.

Note 4 provides that each range of motion measurement should 
be rounded to the nearest five degrees.  Id.

Note 5 provides that for VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching. Fixation of 
a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis. Id.

Note 6 provides that disability of the thoracolumbar and 
cervical spine segments will be separately evaluated, except 
when there is unfavorable ankylosis of both segments, which 
will be rated as a single disability. Id.

5235 Vertebral fracture or dislocation 
5236 Sacroiliac injury and weakness 
5237 Lumbosacral or cervical strain 
5238 Spinal stenosis 
5239 Spondylolisthesis or segmental instability 
5240 Ankylosing spondylitis 
5241 Spinal fusion 
5242 Degenerative arthritis of the spine (see also diagnostic 
code 5003) 
5243 Intervertebral disc syndrome

Analysis

The Board concludes that the record does not provide a basis 
for assignment of a rating higher than that assigned by the 
RO, under the rating criteria in effect before or since 
September 2003.  

The January 2001 rating decision that is the basis for this 
appeal assigned a 10 percent rating for mechanical low back 
pain using Diagnostic Code 5292, and the February 2004 rating 
decision assigned a 20 percent rating, effective from 
October 23, 2002, using old Diagnostic Code 5292 and new 
Diagnostic Code 5235.

Prior to October 23, 2002, only the old rating criteria were 
in effect, and the evidence does not support the assignment 
of a rating higher than 10 percent under those criteria 
during that period.  The evidence shows that no more than 
slight limitation of motion and functional impairment of the 
lumbar spine were present then.  The veteran's posture was 
erect and his gait was normal on VA examination in December 
2000.  He forward flexed to 75 degrees, extended backward to 
25 degrees, laterally flexed to 35 degrees, and rotated to 30 
degrees.  Deep tendon reflexes were present and he had no 
motor or sensory deficit.  He did not have unilateral loss of 
spine motion necessary for a higher rating under Diagnostic 
Code 5295.  Intervertebral disc syndrome was not manifest so 
consideration of Diagnostic Code 5293 is not appropriate.

The Board also concludes that from October 23, 2002, no more 
than a 20 percent rating is warranted.  A higher rating than 
20 percent under Diagnostic Code 5292 is not warranted.  The 
veteran denied muscle or joint pain, weakness, and limited 
movement on October 23, 2002.  In June 2003, he had about 40 
degrees of flexion, 15 degrees of extension, and lateral 
motion to 20 degrees right and left, but he was in no acute 
distress.  His range of motion was normal in June 2005, and 
his back movements were slightly restricted and painful.  
Flexion was to about 70 degrees and lateral flexion was to 
about 15 degrees.  

A higher rating than 20 percent under Diagnostic Code 5295 is 
not warranted either.  There is no unilateral loss of spine 
motion in a standing position.  Also, Diagnostic Code 5293 
continued not to be applicable, as impairment from 
intervertebral disc syndrome is not shown. 

Under the new rating criteria, a rating greater than 20 
percent can not be assigned based on the General Rating 
Formula for Diseases and Injuries of the spine because the 
veteran does not have forward flexion of the thoracolumbar 
spine to 30 degrees or less, or favorable or unfavorable 
ankylosis of the entire thoracolumbar spine.  His forward 
flexion was to 40 degrees and he had mild pain in June 2003, 
and "flexion extension" was present to about 70 degrees in 
August 2005.  No associated objective neurologic 
abnormalities, to warrant a separate evaluation, are shown.  

A rating greater than 20 percent can not be assigned under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, as incapacitating episodes, as 
defined, are not alleged or shown.  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).

Pancreatitis with removal of gall bladder

The veteran had a laparoscopic cholecystectomy in April 1993.  
The cumulative effect of RO rating decisions is assignment of 
a noncompensable rating for pancreatitis, removal of gall 
bladder prior to March 12, 2001, and a 10 percent rating for 
it effective from March 12, 2001.  The veteran's disability 
is currently rated under Diagnostic Code 7318-7347.  The 
provisions of 38 C.F.R. § 4.114 indicate that ratings under 
7318 and 7347 will not be combined with each other.  A single 
evaluation is to be assigned under the Diagnostic Code which 
reflects the predominant disability picture, with elevation 
to the next higher evaluation where the severity of the 
overall disability warrants such elevation.  


Effective July 2, 2001, some of the rating criteria for 
disorders of the digestive system were amended.  Diagnostic 
Code 7318 and Diagnostic Code 7347, however, were not 
changed.  The definition of weight loss was amended, but the 
amendments have no significance in this case.  Weight loss is 
not alleged, and under either version of 38 C.F.R. § 4.112, 
weight loss is not shown.   

Under Diagnostic Code 7318, removal of gallbladder is rated 
noncompensable when nonsymptomatic, 10 percent with mild 
symptoms, and 30 percent rating with severe symptoms.  Under 
Diagnostic Code 7347, pancreatitis is rated 10 percent rating 
with at least one recurring attack of typical severe 
abdominal pain in the past year.  A 30 percent rating is 
warranted for moderately severe pancreatitis with at least 4-
7 typical attacks of abdominal pain per year with good 
remission between attacks.  A 60 percent rating is warranted 
for pancreatitis with frequent attacks of abdominal pain, 
loss of normal body weight and other findings showing 
continuing pancreatic insufficiency between acute attacks.  A 
100 percent rating is assigned with frequently recurring 
disabling attacks of abdominal pain with few pain free 
intermissions and with steatorrhea, malabsorption, diarrhea 
and severe malnutrition.

Prior to March 12, 2001, the evidence does not support the 
assignment of a compensable rating.  The evidence shows no 
symptomatology was present during the period prior to March 
12, 2001.  The veteran had been normal on service retirement 
examination.  He reported that he did not have any problems 
from a year ago at the time of the December 2000 VA 
examination and he was examined and found to have a soft 
nontender abdomen and no organomegaly.  The pertinent 
impressions were status post cholecystectomy, and history of 
pancreatitis, resolved.  Mild symptoms from gall bladder 
removal were not present, and the requirements for a 10 
percent rating for pancreatitis under Diagnostic Code 7348 
were not met.  The veteran had had no symptoms from 
pancreatitis.  Therefore, the provisions of 
38 C.F.R. §§ 4.31, 4.114, require a noncompensable rating.

Moreover, from March 12, 2001, no more than a 10 percent 
rating is warranted.  The overall level of disability from 
the veteran's removal of gall bladder and pancreatitis is 
consistent with no more than mild pancreatitis.  He has 
reported multiple hospitalizations and frequent episodes 
every 2-3 months, but no current hospital reports have been 
submitted, although a health care provider did report 
probable mild pancreatitis in March 2001.  Furthermore, he 
was reported in October 2002 and June 2003 to be in no acute 
distress.  The medical evidence does not show that the 
veteran has had at least 4-7 typical attacks of abdominal 
pain per year.  His June 2003 statement of frequent episodes 
every 2-3 months is not supported by the medical evidence.  
We conclude that the level of impairment from his removal of 
gall bladder with pancreatitis is consistent with no more 
than mild pancreatitis.

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against a compensable rating 
prior to March 12, 2001 and against a rating greater than 10 
percent from March 12, 2001.  The preponderance of the 
evidence is against the claim and there is no doubt to be 
resolved.  See Gilbert, 1 Vet. App. at 55.  

The Board has reviewed the rating schedule and can find no 
other Diagnostic Codes that are more favorable.  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993) (en banc).

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

VA has satisfied its duty to notify by means of a May 2003 
letter from the RO to the claimant.  The claimant was 
specifically advised of the type of evidence that would 
establish the claims, what evidence he should provide, and 
what evidence VA would obtain, and he was afforded additional 
time to submit such evidence.  The claimant was also provided 
notice that the claimant should submit pertinent evidence in 
the claimant's possession.  The claimant was advised of how 
and where to send this evidence and how to ensure that it was 
associated with the claim.  Moreover, he was given the text 
of 38 C.F.R. § 3.159, concerning these respective duties, in 
the statement of the case.

The Board acknowledges that, only after the January 2001 
rating decision was promulgated did the AOJ, in May 2003, 
provide explicit section 5102(a) notice to the claimant.  The 
Board finds that any defect with respect to the timing of the 
VCAA notice is harmless error.  While the notice provided to 
the claimant in May 2003 was not given prior to the first AOJ 
adjudication of the claim, the claimant was afforded the 
opportunity to identify medical evidence that VA would 
attempt to obtain.  In that regard, after the notice, the AOJ 
obtained additional VA and other medical records.  The 
claimant was also afforded an additional VA examination in 
June 2003.  The timing-of-notice error was sufficiently 
remedied by the process carried out during the course of the 
claim and appeal so as to provide the claimant with a 
meaningful opportunity to participate effectively in the 
processing of the claim by VA.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  The timing-of-notice error was thus 
nonprejudicial in this case because the error did not affect 
the essential fairness of the adjudication.  Id.

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In this case, VA has made reasonable efforts to 
develop the record by obtaining numerous service, VA, and 
other medical records and conducting VA examinations.  The 
Board finds that VA has done everything reasonably possible 
to assist the claimant.  

Accordingly, the Board concludes it is permitted to proceed, 
as specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise the claimant to obtain.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding 
that both the statute, 38 U.S.C. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary).  The claimant has had sufficient notice of 
the type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.  

As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  Accordingly, 
appellate review is permitted without prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).


ORDER

Entitlement to service connection for hypertension is denied.  

Entitlement to service connection for heart condition is 
denied.  

Entitlement to service connection for high cholesterol is 
denied.  

Entitlement to service connection for pes planus is denied.  

A disability rating in excess of 10 percent for mechanical 
low back pain prior to October 23, 2002 is denied.

A disability rating in excess of 20 percent for mechanical 
low back pain from October 23, 2002 is denied.

A compensable disability rating for pancreatitis with gall 
bladder removal prior to March 12, 2001 is denied.

A disability rating in excess of 10 percent for pancreatitis 
with gall bladder removal from March 12, 2001 is denied.



	                     
______________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


